                 Case 3:19-mc-00222-RAM Document 1 Filed 05/31/19 Page 1 of 2



 1                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF PUERTO RICO
 2

 3

 4    IN THE MATTER OF:                                    MISC. NO. 19-MC-222 (RAM)

 5    RAUL M. ARIAS-MARXUACH
      UNITED STATES DISTRICT JUDGE
 6

 7

 8                           STANDING ORDER OF DISQUALIFICATION

 9          1.       The undersigned permanently disqualifies himself in all cases in which the

10   following persons appear as counsel of record or as a party:

11                a. Amancio Arias-Guardiola, Esq.

12                b. Francisco G. Bruno-Rovira, Esq.

13                c. Henry O. Freese-Souffront, Esq.

14                d. Gilberto J. Marxuach-Torrós, Esq.

15          2.       Until further notice, the undersigned disqualifies himself in all cases in which the

16   following persons appear as counsel or record or as a party:

17                a. McConnell Valdés LLC or its subsidiaries

18                b. Saldaña & Saldaña-Egozcue, P.S.C.

19                c. Bank of America Corp. or its subsidiaries

20                d. Bella Group or its subsidiaries

21                e. Citigroup, Inc. or its subsidiaries

22                f. General Electric Co. or its subsidiaries

23                g. Johnson & Johnson or its subsidiaries

24

25

26
                  Case 3:19-mc-00222-RAM Document 1 Filed 05/31/19 Page 2 of 2



 1                 h. The J.M. Smucker Company or its subsidiaries

 2                 i. Pfizer, Inc. or its subsidiaries

 3                 j. Popular, Inc. or its subsidiaries

 4                 k. The Procter & Gamble Company or its subsidiaries

 5                 l. The Travelers Companies, Inc. or its subsidiaries

 6                 m. Universidad Interamericana de Puerto Rico

 7                 n. Universidad del Sagrado Corazón

 8                 o. Walmart, Inc. or its subsidiaries

 9           3.        The Clerk is ordered to take notice of this standing order of disqualification, include

10   it as a Standing Order on the Court’s website immediately, and notify the persons and entities

11   included in it.

12
             IT IS SO ORDERED
13           In San Juan, Puerto Rico this 31st day of May 2019.

14
                                                                 S/Raúl M. Arias-Marxuach
15                                                             RAUL M. ARIAS-MARXUACH
                                                             UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24
                                                             2
25

26
